 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
 8   DASHMESH ENTERPRISES, INC., et al.,
                                                          Case No.: 2:19-cv-01655-GMN-NJK
 9          Plaintiff(s),
                                                                        ORDER
10   v.
                                                                     (Docket No. 8)
11   UNITED STATES OF AMERICA,
12          Defendant(s).
13         Pending before the Court is Defendant’s motion for an extension of time to respond to
14 Plaintiffs’ complaint. Docket No. 8. A response to Defendant’s motion shall be filed no later than
15 December 12, 2019, and any reply shall be filed no later than December 13, 2019.
16         IT IS SO ORDERED.
17         Dated: December 9, 2019
18                                                             ______________________________
                                                               Nancy J. Koppe
19                                                             United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                   1
